United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-3799
                                ___________

Khalifah Abd-Al Muhaymin Faruq,        *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       *
Sgt. Benjamin Little, Siloam Springs   *
Police Department; James Hodges,       * Appeal from the United States
Siloam Springs Police Department;      * District Court for the
Randy Williams, Concorn, Oklahoma * Western District of Arkansas.
on behalf of Williams Trucking on      *
behalf of A&W Trucking; Norman F. * [UNPUBLISHED]
Muelleman, Jr., Springdale Police      *
Department; Beth Echols, Deputy        *
Prosecuting Attorney, Benton County, *
Arkansas; Robert Balfe; Brenda         *
Deshields; Lynette Gahnish; Sandy      *
Lutjen; Robin Green; Brandon Carter; *
B.R. Austin; Siloam Springs,           *
Arkansas, City of; Siloam Springs      *
Police Department; Sgt. Moss,          *
                                       *
             Appellees.                *
                                  ___________

                          Submitted: December 29, 2008
                             Filed: January 8, 2009
                              ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________
PER CURIAM.

      Khalifah Faruq appeals following the district court’s1 dismissal of his 42 U.S.C.
§ 1983 action, and the denial of his motion for relief from judgment. He has filed a
motion for appointment of counsel and a motion to remand the case.

       After de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000)
(per curiam), we conclude that dismissal was proper. We further conclude that the
district court did not abuse its discretion in denying Faruq’s motion for relief from
judgment. See Arnold v. Wood, 238 F.3d 992, 998 (8th Cir. 2001) (standard of
review; upholding denial of plaintiff’s Fed. R. Civ. P. 60(b) motion where motion
largely reasserted contentions made in earlier motions and failed to demonstrate
exceptional circumstances warranting post-judgment relief).

     Accordingly, we affirm, see 8th Cir. R. 47B, and we deny Faruq’s pending
motions.
                    ______________________________




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas, now retired.

                                         -2-